Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or disclose the following limitations in combination with the other limitations in the claims:
“adjusting a condition in the compression ignition engine, based on the property of
the second fuel:
combusting substantially all of the volume of the second fuel,
wherein a delay between injecting the volume of the first fuel into the combustion
chamber and initiation of combustion is less than about 2 ms, and
wherein the second engine crank angle is greater than about 330 degrees by a
sufficient margin such that no more than about 50% of the volume of the second fuel is
pre-mixed with the second volume of air upon initiation of combustion” in claim 54;
“detecting, via the sensor, a property of the second fuel:
adjusting a condition in the compression ignition engine, based on the property of
the second fuel; and
combusting substantially all of the volume of the second fuel,
wherein the first engine crank angle is greater than about 330 degrees by a sufficient
margin such that at least 30% of the energy generated from combusting the volume of the
first fuel is generated while the volume of first fuel is being injected into the combustion
chamber,
wherein the second engine crank angle is greater than about 330 degrees by a
sufficient margin such that no more than about 50% of the volume of the second fuel is
pre-mixed with the second volume of air upon initiation of combustion” in claim 66;
“detecting, via the sensor, a property of the second fuel:
adjusting a condition in the compression ignition engine, based on the property of
the second fuel; and
combusting substantially all of the volume of the second fuel,
wherein the second engine crank angle is greater than about 330 degrees by a
sufficient margin such that no more than about 50% of the volume of the second fuel is
pre-mixed with the second volume of air upon initiation of combustion” in claim 73; and
“detecting, via the sensor, a property of the second fuel, the property including at
least one of relative permittivity, pH, boiling point, vaporization point, infrared
spectroscopy, pressure, oxygen content, or temperature;
adjusting at least one of the engine crank angle while injecting the second volume
of fuel, a composition of the second volume of air, or an amount of heat applied to the
second volume of air, based on the property of the second fuel:
combusting substantially all of the volume of the second fuel, wherein
a delay between injecting the volume of the first fuel and the second fuel into the combustion chamber and initiation of combustion of each fuel is less than about 2 ms” 79.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747